 AMERICAN STEEL FOUNDRIES655affidavit.Admittedly, there wereportions of his testimonywhich,standingalone on the. cold record,appear to lend credence to someof theallegationsContained in his affidavit.However,consideration of all his testimony and itscontradictions, coupled with regardfor his demeanor on the witness stand, havebrought me to the conclusion that the material allegationsin Baggott's affi-davit are not supportedby credible testimony,and I so find.Accordingly,I find no occasion to change or amend the findings of fact, con-clusions of law, andrecommendations contained in my Intermediate Report ofAugust 15, 1951.AMERICAN STEELFOUNDRIES,ALLIANCEWORKSandINTERNATIONALASSOCIATION OF MACHINISTS,AFL,PETITIONER.CaseNo.8-RC-1619.November 28, IgoDecision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Charles A. Flemming, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act for the following reasons :The Petitioner requests a unit of machinists, apprentices, andhelpers at the Employer's Alliance Works. It contends that theseemployees constitute a craft group to which the Board has customar-ily granted separate representation, notwithstanding a history of col-lective bargaining on a broader basis. In addition to challenging theappropriateness of the requested unit as a true craft group, the Em-ployer and Intervenor urge that the history of collective bargainingon a multiplant basis precludes the establishment of the proposed unit.The Alliance Works is one of 8 plants operated by the Employer.It is a steel foundry engaged in the production of steel castings usedin various railroad and other equipment.The Employer employsthere some 600 production and maintenance employees, of whom 100are maintenance employees making up the building and equipment'United Steelworkers of America, CIO, was permitted to intervene upon the basis ofIts contractual interests.101 NLRB No. 131. 656DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment.The Petitioner would sever 11 machinists who are partof this maintenance group from the existing bargaining unit.The record discloses that in 1943 the Intervenor represented theemployees in question as part of the productionand maintenance em-ployees at the Alliance Works.2The record also showsthat since1945 the Intervenor has bargained uninterruptedly for these em-ployees as part of a single unit of production and maintenance em-ployeesat alleight plants of the Employer, including the AllianceWorks .8In view of such an established history of collectivebargaining ona multiplant basis, it has been Board policy to require thatseveranceof craft employees be coextensive with the multiplant unit 4As theunit sought by the Petitioner is limited to the Alliance Works, we findthat it is inappropriate.We shall therefore dismiss the petition.'OrderOn the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.2 Pursuant to a consent election in 1943, the machinists and the millwrights,voting as asingle unit,elected to become part of the over-a11 production and maintenance unit repre-sented by the Intervenor at the Alliance Works.8 Excluded from this unit are patternmakers at the Granite City and East St. LouisWorks,Verona Works,AllianceWorks,Hammond Works, and Indiana Harbor Works,brickmasons at the Indiana Harbor Works,electricians and certain other maintenanceemployees at the GraniteCityand East St. Louis Works. SeeAmerican Steel Foundriea,51 NLRB 78.4T. C King Pipe Company,74 NLRB 468;Western Electric Company,Inc,74 NLRB1029;Bethlehem Steel Company,97 NLRB 205;Union Steel Castings Division of Blaw-Knox Company,88 NLRB 209;American Viscose Corporation, 79NLRB 958;Robert OairCompany,Inc,77 NLRB 649.American Steel Foundries,85 NLRB 19,is not applicableas the Board merely directed in that case a self-determination election to be held amongmetal patternmakers at the Granite City plant in order to determine whether to add themto an existing multiplant unit of patternmakers5 In view of our determination herein we find it unnecessary to pass upon the other con-tentions raised by the Employer and IntervenorST. REGIS PAPERCOMPANYandLODGE1009,INTERNATIONALASsoCIA-TION OFMACHINISTS,AFL,PETITIONER.Cases Nos. 3-RC-1017,3-RC-1018, and 3-RC-1019.November 28, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John Weld, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.101 NLRB No. 129.